DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 2-18 have been cancelled; therefore, Claim 1 is currently pending in application 17/190,260.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,055,736. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions disclose equivalent elements for real-time omnichannel advertisement-based interactions.
19/425978
US 11,055,736
Claim 1
A system for real-time omnichannel interactions, comprising: 
a campaign database; 
an analytics database; 5
an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, 
wherein the first programming instructions, when operating on the processor, cause the first computing device to: 
send a plurality of advertisements to a customer computing device, each advertisement in 10the plurality of advertisements relating to a product that is associated with a matching advertisement campaign;
receive a product identifier from the customer computing device, wherein the product identifier identifies only one product from the plurality of advertisements;
retrieve an advertisement campaign related to the product identifier from the campaign database;
generate an automated chatbot response, wherein the generated chatbot response is a request for information;
receive a response communication from the customer computing device satisfying the request for information; 20
generate a tap text link associated with the product, the tap text link comprising a ready-to-send text message directed to a phone number associated with the advertisement campaign;
send the generated tap text link to the customer computing device;
receive a text message from the customer computing device, the text message corresponding to the tap text link; and 
send a multimedia message comprising an active call-to action component comprising activation metadata to the customer computing device.


 A system for real-time omnichannel interactions, comprising: 
a campaign database; 
an adaptive advertisement campaign manager comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device, 

wherein the first plurality of programming instructions, when operating on the processor, causes the first computing device to: 
send a product description page to a customer computing device, the product description page comprising a communication initiator, wherein the product description page is associated with an advertisement campaign, and wherein the communication initiator, when activated, is configured to initiate a text message from the customer computing device; 
receive the text message from the customer computing device after activation of the communication initiator, the text message comprising customer-computing-device-specific data comprising a customer phone number and product-description-page-specific data comprising a product description page identifier; 
identify the advertisement campaign wherein identification of the advertisement campaign is based on the product-description-page-specific data; 
request and receive a short message system text from a short message system server, the short message system text comprising product description details wherein the product description details are associated with an advertised product, and wherein the advertised product is associated with the advertisement campaign; 
append a tap text link to the short message system text, the tap text link comprising a call to action, wherein the tap text link is associated with the advertised product, and wherein the advertised product is associated with the advertisement campaign; 
send the short message system text and its appended tap text link to the customer computing device; 
receive a tap text link activation response from the customer computing device customer consent for a business entity associated with the advertised product to engage with customer; 
send the customer-computing-device-specific data and the product-description-page-specific data to a business establishment computing device associated with the business entity; and 
send the customer-computing-device-specific data, the product-description-page-specific data to an analytics server; 
a customer computing device comprising a second plurality of programming instructions stored in a memory of, and operating on a processor of, a second computing device, wherein the second plurality of programming instructions, when operating on the processor, cause the second computing device to:
receive the product description page from adaptive campaign management system; 
display the product description page; 
send the text message to the adaptive advertisement campaign manager; 
receive the short message system text from the adaptative advertisement campaign manager; and 
send the tap text link activation response to the adaptive advertisement campaign manager; and 
a short message service server comprising a third plurality of programming instructions stored in a memory of, and operating on a processor of, a third computing device, wherein the third plurality of programming instructions, when operating on the processor, cause the third computing device to: 
receive the short message system text request from the adaptive advertiser campaign manager; and 
send the short message system text to the adaptive advertisement campaign manager.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Singh et al. (US 2018/0357680 A1) in view of Konig et al. (US 2019/0037077 A1).
As per independent Claim 1, Singh discloses a system for real-time omnichannel interactions (See at least Para 0023, variety of interactive channels, including the Internet and voice-based communication channels), comprising: 
a campaign database (See at least Fig.1 and Para 0046, “…  the contact center server 110 can maintain one or more databases (not shown) to store the banner content and/or context information and can modify the stored information based on marketing needs for both planned and unplanned marketing conditions.”); 
an analytics database (See at least Para 0027, “… the contact center server 110 is also configured to maintain (i) context information about each potential customer, (ii) analytical and statistical information related to offered products, …”); 5
an omnichannel text-based communicator comprising a first plurality of programming instructions stored in a memory of, and operating on a processor of, a first computing device (See at least Fig.1, Figs.3-5, Para 0012, 0029, and 0049-0050), wherein the first programming instructions, when operating on the processor, cause the first computing device to: 
send a plurality of advertisements to a customer computing device, each advertisement in 10the plurality of advertisements relating to a product that is associated with a matching advertisement campaign (See at least Para 0026 (“For example, the potential customer, via his client computing device 102, can engage with an interactive product advertisement (e.g., an advertisement banner) provided by the content presentation server 106 that is displayed on a particular website. Exemplary client devices 102 include but are not limited to desktop computers, laptop computers, tablets, mobile devices, smartphones, and internet appliances. It should be appreciated that other types of computing devices that are capable of connecting to the components of the system 100 can be used without departing from the scope of invention”); See also at least Para 0030, 0033, 0036, and 0045-0047);
receive a product identifier from the customer computing device, wherein the product identifier identifies only one product from the plurality of advertisements (See at least Para 0004 (“The adjusted advertisement content includes one or more possible discussion topics related to the advertised product customized based on the context information.), Para 0033 (“… the content center server 110 may obtain limited information on the potential customer, such as 
retrieve an advertisement campaign related to the product identifier from the campaign database (Content presentation server)15 (See at least Para 0034; See Also Para 0036-0038 and Para 0045-0047);
generate an automated chatbot response, wherein the generated chatbot response is a request for information (See at least Figs. 3-5, Para 0030 (“For example, the interactive banner can display options that let the potential customer select whether he is interested in obtaining more information about the product by speaking with a representative at a specific time, scheduling to speak with a representative at a future date, or declining live engagement altogether.”), Para 0033 “For example, the banner can be configured to ask the potential customer to enter his phone number to receive a call back from a sales representative.”), and Para 0038-0039; See also Para 0045, “The traffic controller 410 can also include natural language processing and machine learning capabilities to parse text-based responses from potential customers or implement a virtual agent when a live representative is not available.”);
receive a response communication from the customer computing device satisfying the request for information (See at least Figs. 2-5 and Para 0039, “The content presentation server 106, at the instruction of the contact center broker server 108, is configured to collect the response from the potential customer and pass the response to the contact center server 110 for further analysis.”; See also Para 0040, ); 20

While Singh does disclose providing a customer with system generated communication options associated with the product, and displayed as “link” on the marketing banner (See at least Figs. 3-5, Para 0023 (“For example, customers can choose to speak with the assigned representatives in a call-back scenario and the conversation can be not only enhanced by the context information collected, but also used to enhance the context information itself.”); Para 0032 (“The potential customer is also offered the options to speak with the representative at a specific time 306, schedule a call back at a future time 308, learn more about the advertised topic 310, or decline further engagement 312.”); Para 0040 and Para 0042 (“In some embodiments, the selected representative contacts the potential customer over a second communications network, which may or may not be the same as the network 104 over which the advertisement banner is served to the customer. For example, the selected representative can call the potential customer over a telephonic network at a number associated with the customer. Even though the present invention describes establishing voice communication between the selected representative and the potential customer, other means for live communication are contemplated and are within the scope of the present invention.”); Singh fails to expressly disclose generate a tap text link associated with the product, the tap text link comprising a ready-to-send text message directed to a phone number associated with the advertisement campaign; send the generated tap text link to the customer computing device; receive a text message from the customer computing device, the text message corresponding to the tap text link; and send a multimedia message comprising an active call-to action component comprising activation metadata to the customer computing device.
However, Konig discloses generate a tap text link associated with the product, the tap text link comprising a ready-to-send text message directed to a phone number associated with the web-based service; send the generated tap text link to the customer computing device; receive a text message from the customer computing device, the text message corresponding to the tap text link (See at least Figs.4-5,  Para 0004, Multiple Channel customer service capability; Para 0085, and Para 0094 - “Some embodiments also relate to providing the user with automatically generated “quick automatically generated text or email message to the provider directly from the main menu screen 505c, where the message describes the user's issue. The message may be generated automatically by the script processor based on a message template provided by the script, where portions of the template that contain user-specific and incident-specific data are automatically filled in based on data collected about the user (e.g., from the user profile) and that the user has supplied (e.g., as part of the initial user input).”); and send a multimedia message comprising an active call-to action component comprising activation metadata to the customer computing device (See at least Para 0098, “… automatically generates notifications to be presented to the user through the user interface 205”).
Therefore, at the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have included the following: generate a tap text link associated with the product, the tap text link comprising a ready-to-send text message directed to a phone number associated with the advertisement campaign; send the generated tap text link to the customer computing device; receive a text message from the customer computing device, the text message corresponding to the tap text link; and send a multimedia message comprising an active call-to action component comprising activation metadata to the customer computing device, as disclosed by Konig in the system disclosed by Singh for the advantage of providing a system (method) for real-time omnichannel customer service interactions, with the ability to increase system efficiency/ effectiveness and customer satisfaction, by incorporating a plurality of communication types that can be automatically integrated in the system/method and activated by the customer (See KSR [127 S Ct. at 1739] “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).
As per Claims 2 and 11, Singh and Konig disclose wherein the automated chatbot uses natural language processing (Singh: See at least Para 0045, “The traffic controller 410 can also include natural language processing…”). 
As per Claims 3 and 12, Singh and Konig disclose wherein the omnichannel text based communicator receives the product identifier via a text message (Singh: See at least Figs. 2-5, Para 0033 and Para 0042 (“Even though the present invention describes establishing voice communication between the selected representative and the potential customer, other means for live communication are contemplated and are within the scope of the present invention. For example, the selected representative can launch a live chat session with the potential customer on the webpage from which the inactive advertisement banner is displayed or on another webpage”). 
As per Claims 4 and 13, Singh and Konig disclose wherein the omnichannel text based communicator receives the 10product identifier via a phone call to a specific phone number (Konig: See at least Para 0082-0085, Customer data/ issue data received through voice or text).
As per Claims 5 and 14, Singh and Konig disclose wherein the tap text link comprises a link to a uniform resource locator on the internet (Konig: See at least Para 0085, Link to Website provided as service option). 15
As per Claims 6 and 15, Singh and Konig disclose wherein the customer computing device comprises a unique identification number (Konig: See at least Para 0064) (Singh: See also Para 0054-0056 disclose the use of a variety of device types that can communicate and transmit data over a variety of communication protocols. The Disclosed device types would include an associated unique ID (i.e. a Cisco® Unified IP Phone 7985G), and the disclosed Information transfer communication protocols (i.e. Session Initiation Protocol (SIP)) include both Identification Presentation and Identification Restriction).
As per Claims 7 and 16, Singh and Konig disclose wherein the customer computing device's unique identification number is masked from the business computing device (Konig: See at least Para 0010 and 0124-0128, User Privacy Controls) (Singh: See at least Para 0054-0056 – i.e. SIP-restricted identification)

Response to Arguments
Applicant's arguments filed on 9/23/2021, with respect to Claim 1, has been considered but are not persuasive.   The claimed limitations are found in the prior art as stated/mapped in the rejection above.  The rejection will remain as FINAL, based on the rejection above.
Furthermore, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action (Double Patenting Rejection).
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Applicant’s arguments are addressed in the rejection above.

Conclusion
Applicant is reminded that for any amendments to the claims (including any new claim) that is not encompassed by the preexamination search and accelerated examination support documents previously filed, applicant is required to provide updated preexamination search and accelerated examination support documents that encompass the amended or new claims at the time of filing the amendment.  Failure to provide such updated preexamination search and accelerated examination support documents at the time of filing the amendment will cause the amendment to be treated as not fully responsive and not to be entered.  See MPEP § 708.02(a) subsection VIII.D. for more information. 
If the reply is not fully responsive, the final disposition of the application may occur later than twelve months from the filing of the application.
Any reply or other papers must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered.  If the papers are not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application. 
Any reply to this communication filed via EFS-Web must include a document that is filed using the document description of “Accelerated Exam - Transmittal amendment/reply.”  Applicant is reminded to use proper indexing for documents to avoid any delay in processing of follow on papers.  Currently document indexing is not automated in EFS-Web and applicant must select a particular document description for each attached file.  An incorrect document description for a particular file may potentially delay processing of the application.  A complete listing of all document codes currently supported in EFS-Web is available at: http://www.uspto.gov/ebc/portal/efs/efsweb_document_descriptions.xls .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is 

January 9, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629